                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 UNITED STATES OF AMERICA,              )                Case No. 1:18-cv-00102-LCB-JEP
                                        )
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 MARK A. LOVELY,                        )
                                        )
          Defendant.                    )
 _______________________________________)

                    UNITED STATES' ANSWER TO COUNTERCLAIM

       The United States submits this answer to the defendant Mark A. Lovely’s “Common Law

Compulsory Counterclaim.” (Dkt. No. 4, pp. 7-11).

       The United States liberally construes Mr. Lovely’s counter claim as a claim for a tax

refund for any amounts paid in connection with his 1999 through 2018 tax years. The United

States denies Mr. Lovely is entitled to a refund for the 1999 through 2018 tax years.

       Mr. Lovely also seeks an injunction against the IRS for bringing this action. The United

States asserts that the Court lacks subject matter jurisdiction to grant the relief requested. The

United States denies all other allegations of Mr. Lovely’s counter claim.

        Date: November 19, 2018                        MATHEW G.T. MARTIN
                                                       United States Attorney

                                                       RICHARD E. ZUCKERMAN
                                                       Principal Deputy Assistant Attorney General

                                                       /s/ Erin F. Darden
                                                       ERIN F. DARDEN
                                                       Trial Attorney, Tax Division
                                                       U.S. Department of Justice
                                                       P.O. Box 227
                                                       Washington, D.C. 20044
                                                       202-307-6501 (v) 202-514-6866 (f)
                                                       Erin.Darden@usdoj.gov




       Case 1:18-cv-00102-LCB-JEP Document 18 Filed 11/19/18 Page 1 of 2
                                  CERTIFICATE OF SERVICE

        I hereby certify that on November 19, 2018, I electronically filed the foregoing

ANSWER with the Clerk of Court using the CM/ECF system, which will send notification of

such filing to those registered to receive it. I also served a copy via first-class mail to:


        Mark A. Lovely
        1235 Amy Lee Trial
        Kernersville, NC 27284


                                                /s/ Erin F. Darden
                                                ERIN F. DARDEN
                                                Trial Attorney
                                                United States Department of Justice, Tax Division




                                                   2



       Case 1:18-cv-00102-LCB-JEP Document 18 Filed 11/19/18 Page 2 of 2
